                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF VIRGINIA
                                          Charlottesville Division

       JASON KESSLER                                )
       and                                          )
       DAVID MATTHEW PARROT,                        )
                                                    )
              Plaintiffs                            )
                                                    )
       v.                                           )       Civil Action No.: 3:19-cv-00044
                                                    )
       CITY OF CHARLOTTESVILLE, et als,             )
                                                    )
              Defendants                            )


        DEFENDANT JONES’ MEMORANDUM IN SUPPORT OF HIS MOTION TO DISMISS

              Defendant Maurice Jones, by counsel, files this memorandum in support of his motion to

       dismiss filed pursuant to Rule 12(b)(6) and states as follows:

              The First Amendment does not protect violence, nor does it forbid a state from preventing

       imminent lawless action. Christian Knights of Ku Klux Klan Invisible Empire, Inc. v. Stuart, No. 89-

       1585, 1991 U.S. App. LEXIS 11312, at *5 (4th Cir. June 5, 1991) reported as Table Case at 934

       F.2d 318. Nevertheless, Plaintiffs, who are members of the Alt-Right movement known for their

       “liberal use of racially and religiously offensive language,”(Complaint 12) brought this case against

       the City of Charlottesville, former chief of police, Al Thomas, and this Defendant, Maurice Jones,

       the former city manager, for alleged violations of their First Amendment rights when Chief Thomas

       allegedly issued an equally-applied nonintervention order to police during the “Unite the Right”

       (UTR) rally in Charlottesville VA on August 12, 2017, and then in response to the mutual combat

       and fights occurring between the Alt-Right protestors and the Antifa counter protesters declared an

       unlawful assembly applicable to all involved and ordered everyone to disperse the area.




Case 3:19-cv-00044-NKM-JCH Document 45 Filed 10/25/19 Page 1 of 10 Pageid#: 472
              Defendant Maurice Jones is not alleged to have taken affirmative action against Plaintiffs, but

       rather he is alleged to have failed to countermand or fire Chief Thomas when Chief Thomas issued

       the nonintervention order and the equally-applied unlawful assembly declaration. (Complaint 63).

              Defendant moves to the dismiss the case against him for failure to state a First Amendment

       claim and because he is entitled to qualified immunity.

                                                 ALLEGATIONS

              Defendant Jones adopts and incorporates herein the recitation of the allegations and facts set

       forth in Defendant Thomas’s memorandum in support of his motion to dismiss (Doc.43). Defendant

       Jones adds the following for consideration in support of his motion to dismiss.

              The Complaint concedes that Chief Thomas’s alleged non-intervention order applied equally

       to both protestors and counter protestors as Plaintiffs acknowledge that Chief Thomas ordered non-

       intervention in cases of “mutual combat” so as to “let them fight” (Complaint 50, 51) emphasis added.

       Likewise, the declaration of unlawful assembly and disbursement order applied to all persons, not

       just to Plaintiffs and the Alt-Right. (Complaint 76).

              Notably absent from the Complaint is any affirmative act by Defendant Jones. Rather the

       factual allegations against him are that he did not countermand Chief Thomas’s non-intervention

       order or fire Chief Thomas when Defendant Jones heard him say “let them fight” to make it easier to

       declare an unlawful assembly. (Complaint 62).

              Plaintiffs’ repeated characterization of the nonintervention order and unlawful assembly

       declaration as a heckler’s veto” are conclusory allegations not supported by the actual facts alleged.

       Likewise, Plaintiffs’ allegation that “Defendants” used the confrontations between Antifa and Alt-

       Right to declare an unlawful assembly based on “their objection to the content of Plaintiffs’ speech”

       (Complaint ¶17, 78, 79) are legal conclusions (as well as pure unsupported speculation). Such

                                                         2


Case 3:19-cv-00044-NKM-JCH Document 45 Filed 10/25/19 Page 2 of 10 Pageid#: 473
       conclusory allegations are not accepted as true for the purposes of this motion. See Bell Atl. Corp. v.

       Twombly, 550 U.S. 544, 555 (2007).

                                                        ARGUMENT

          I.      Standard of Review

               The purpose of a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) is “to

       test the legal sufficiency of the complaint.” Randall v. U.S., 30 F.3d 518, 523 (4th Cir. 1994). “To

       survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to

       ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

       (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is “plausible” when the

       plaintiff pleads facts sufficient to allow the court to draw the reasonable inference that the

       defendant is liable for the alleged misconduct. Twombly, 550 U.S. at 556. A court should grant a

       motion to dismiss, however, where the allegations are nothing more than legal conclusions, or

       where the allegations permit a court to infer no more than a possibility of misconduct. See Iqbal,

       556 U.S. at 678–79. The plausibility standard is not akin to a “probability requirement,” but it asks

       for more than a sheer possibility that a defendant has acted unlawfully. Id. Where a complaint

       pleads facts that are “merely consistent with” a defendant's liability, it “stops short of the line

       between possibility and plausibility of ‘entitlement to relief.’” See id. at 678.

               The Court need not accept legal conclusions that are presented as factual allegations,

       Twombly, 550 U.S. at 555, or “unwarranted inferences, unreasonable conclusions, or arguments.”

       Eastern Shore Markets, Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000). “[L]abels

       and conclusions or a formulaic recitation of the elements of a cause of action will not do. Nor does a

       complaint suffice if it tenders naked assertions devoid of further factual enhancement.” Iqbal, 556




                                                           3


Case 3:19-cv-00044-NKM-JCH Document 45 Filed 10/25/19 Page 3 of 10 Pageid#: 474
       U.S. at 678 (quoting Twombly, 550 U.S. at 557); see also, Tobey v. Jones, 706 F.3d 379 at 387–88

       (4th Cir. 2013).

          II.      Plaintiffs’ failed to state a claim of a violation of the First Amendment through a
                   heckler’s veto.

                Plaintiffs’ entire case rests on the repeated conclusory characterization of the alleged

       nonintervention order to break up “mutual combat” and the subsequent declaration of an equally-

       applied unlawful assembly as a “heckler’s veto.” A heckler’s veto occurs when police take

       affirmative action against a peaceful speaker based solely on a listener’s reaction to the speech.

       This is because a person’s reaction to speech is not a content-neutral basis for regulation, or for

       taking an enforcement action against a peaceful speaker. Bible Believers v. Wayne County, Mich.,

       805 F.3d 228, 247 (6th Cir. 2015). Thus, when police seek to enforce law and order, they must do

       so in a way that does not unnecessarily infringe upon the constitutional rights of law-abiding

       citizens. Id. at 248. This does not, however, impose a special duty on police to protect the speaker

       from the criminal acts of a third party, nor does it mean that police are prohibited from taking

       content and viewpoint neutral action to enforce law and order.

          A. The First Amendment does not require police to protect Plaintiffs

                The Complaint alleges that Defendant Jones did not countermand or fire Chief Thomas

       when he issued the alleged nonintervention order. (Complaint 62). The Complaint presumes that

       Defendants should have intervened earlier to protect the Alt-Right protestors either from the

       interruption from Antifa counter protestors or from the criminal and violent acts of Antifa counter

       protestors and otherwise had a duty to protect Plaintiffs. However, there is no constitutional right

       to police protection from “criminals and madmen” Doe v. Rosa, 795 F.3d 429, 440(4th Cir. 1983).

       State actors may not be held liable under the Fourteenth Amendment for "st[anding] by and d[oing]

       nothing when suspicious circumstances dictated a more active role for them," Turner v. Thomas,
                                                           4


Case 3:19-cv-00044-NKM-JCH Document 45 Filed 10/25/19 Page 4 of 10 Pageid#: 475
       930 F.3d 640, 646 (4th Cir. 2019) quoting Pinder v.Johnson, 54 F.3d 1169, 1175 (4th Cir. 1995).

       This is because the constitution does not guarantee certain minimal levels of safety and security nor

       does the state have an affirmative obligation to ensure the interests of a person do not come to harm

       through other means. DeShaney v. Winnebago Cty. Dept. of Soc. Serv., 489 U.S. 189, 195 (1989).

              The Complaint improperly presupposes the existence of an affirmative constitutional duty

       on police to protect Plaintiffs’ protest from interruption by private citizens or to protect Plaintiffs’

       from criminal or violent acts of those private citizens. The First Amendment does not create such

       an affirmative duty to protect where no such duty previously existed. In the event police need to

       enforce law and order during a protest, the First Amendment permits, but does not require, police to

       take action “against the hecklers, cordon off the speakers, or attempt to disperse the entire crowd if

       that becomes necessary.” Bible Believers v. Wayne County, Mich., 805 F.3d 228, 247 (6th Cir.

       2015). This permission to enforce law and order, however, does not amount to an affirmative duty

       to protect. As the Fourth Circuit determined when it affirmed this Court’s decision, there is no

       clearly established right to police protection at the UTR rally. Turner, 930 F.3d at 646.

          B. The nonintervention order and subsequent equally-applied declaration of unlawful
             assembly was content and viewpoint neutral.

              A governmental entity may not permanently enjoin otherwise legal expression because of

       the threat of a hostile reaction from the public. Christian Knights of Ku Klux Klan Invisible Empire,

       Inc., 1991 U.S. App. LEXIS 11312, at *5. Nevertheless, governmental entities retain the right to

       regulate the use of public streets to protect legitimate government interests in maintaining public

       order and avoiding violence. Id. The First Amendment does NOT forbid police from preventing

       imminent lawless action. Id.

              In this case, Chief Thomas declared an unlawful assembly which occurs:



                                                           5


Case 3:19-cv-00044-NKM-JCH Document 45 Filed 10/25/19 Page 5 of 10 Pageid#: 476
                      Whenever three or more persons assembled share the common intent to
              advance some lawful or unlawful purpose by the commission of an act or acts of
              unlawful force or violence likely to jeopardize seriously public safety, peace or
              order, and the assembly actually tends to inspire persons of ordinary courage with
              well-grounded fear of serious and immediate breaches of public safety, peace or
              order, then such an assembly is an unlawful assembly.

       Va. Code § 18.2-406. This statute has been determined not to violate the First Amendment’s

       guarantees of free speech. See United Steelworkers of Am., AFL-CIO-CLC v. Dalton, 544 F. Supp.

       282, 289 (1982) (there is no doubt that the states retain the right to maintain public order and this

       statute does not violate the First Amendment on its face). This is because the First Amendment does

       not protect violence. N.A.A.C.P. v. Claiborne Hardware Co., 458 U.S. 886, 916 (1982); Am. Life

       League v. Reno, 47 F.3d 642, 648 (4th Cir. 1995). The First Amendment does not immunize violence

       simply because such conduct occurs within the broader context of a political demonstration. United

       States v. Daley, 378 F. Supp. 3d 539, 559 (W.D. Va. 2019).

              This is not a case where the affirmative action by the police was in the form of arrest or

       removal or arrest of only the unpopular speaker as was the in case in Bible Believers v. Wayne

       Cnty., supra. In Bible Believers, only the peaceful protestors were the subject of an affirmative act

       such as arrest, which the Court found to be a violation of the First Amendment through a heckler’s

       veto as there were other less restrictive means to restore order. Here, there was no disparate

       treatment. The Complaint acknowledges that the unlawful assembly was as result of the mutual

       combat of both the protestors and the counter protestors. The declaration of an unlawful assembly

       applied equally to all involved and not just to Plaintiffs, and the order to disperse applied to the

       entire crowd. Neither the declaration of unlawful assembly nor the dispersing of both the protestors

       and the counter-protestors, violated Plaintiffs’ First Amendment rights. The dispersing of both the

       protestors and counter-protestors was a content- and viewpoint-neutral restriction on speech. The

       facts alleged in the complaint and as outlined in the Heaphy Report upon which Plaintiffs rely
                                                           6


Case 3:19-cv-00044-NKM-JCH Document 45 Filed 10/25/19 Page 6 of 10 Pageid#: 477
       reveals that the Alt-Right attendees were likewise engaged in violent, mutual combat with counter-

       protestors warranting the unlawful assembly declaration. See Heaphy Report, at 127, 130-38

       attached to Defendant Thomas’s memorandum in support.

                 For these reasons, Plaintiffs have failed to state a claim that Defendant Jones violated

       Plaintiffs First Amendment rights and the Complaint should be dismissed with prejudice.

          III.      Qualified Immunity

                 Defendant Jones is entitled to qualified immunity for the claim asserted against him because

       he did not violate a clearly established right. The United States Supreme Court established a two-

       step process for examining the issue of qualified immunity. The first question is, “ taken in the light

       most favorable to the party asserting the injury, do the facts alleged show that the [official’ s]

       conduct violated a constitutional right?” Saucier v. Katz, 533 U.S. 194, 201, 121 S. Ct. 2151, 2155

       (2001). If the court finds no constitutional violation, the analysis ends. Id. If the court determines

       that a constitutional violation took place, the next step “ is to ask whether the right was clearly

       established,” that is, “ whether it would be clear to a reasonable officer that his conduct was

       unlawful in the situation he confronted.” Id. at 201-02. Put another way, an officer “should prevail

       on an assertion of qualified immunity if a reasonable officer possessing the same information could

       have believed that his conduct was lawful.” Slattery v. Rizzo, 939 F.2d 213, 216 (4th Cir. 1991)

       (quoting Tennessee v. Garner, 471 U.S. 1, 11 (1985)). Application of the analysis in this order of

       sequence is not mandatory but is often beneficial. Pearson v. Callahan, 555 U.S. 223, 236, 129 S.

       Ct. 808, 818 (2009).

                 Qualified immunity protects “ all but the plainly incompetent or those who knowingly

       violate the law.” Malley v. Briggs, 475 U.S. 335, 341, 106 S. Ct. 1092, 1096 (1986). Qualified

       Immunity therefore gives officers ample room for mistaken judgments and protects law

                                                            7


Case 3:19-cv-00044-NKM-JCH Document 45 Filed 10/25/19 Page 7 of 10 Pageid#: 478
       enforcement officers from civil liability to the extent that “ their conduct does not violate clearly

       established statutory or constitutional rights of which a reasonable [officer] would have known.

       Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 2738 (1982).

              Whether an official protected by qualified immunity may be held personally liable for

       allegedly unlawful official action generally turns on the “ objective legal reasonableness” of the

       action assessed in light of the legal rules that were clearly established at the time it was taken. S.P.

       v. City of Takoma Park, 134 F.3d 260, 266 (4th Cir. 1998) citing Anderson v. Creighton, 483 U.S.

       635, 639 (1987). Plaintiff must show that the right allegedly violated was “ clearly established” in

       more than just a general sense. The plaintiff must demonstrate that the particular actions of the

       defendant were unlawful under the law established at the time of the incident. Id. “ Officials are

       not liable for bad guesses in gray areas; they are liable for transgressing bright lines.” Marciariello

       v. Sumner, 973 F.2d 295, 298 (4th Cir. 1992). Clearly established law must be ‘particularized’ to

       the facts of the case. Otherwise, plaintiffs would be able to convert the rule of qualified immunity . .

       . into a rule of virtually unqualified liability simply by alleging violation of extremely abstract

       rights.” White v. Pauly, 137 S. Ct. 548, 551–52 (2017). Only the decisions of the Supreme Court,

       the Fourth Circuit, and the highest court of the state in which the conduct occurred are relevant.

       Doe ex rel. Johnson v. S.C. Dept. of Soc. Servs., 597 F.3d 163, 176 (4th Cir. 2010).

              Here, even if this Court were to determine that a constitutional violation occurred, such a

       right was not clearly established at the time in question. For the reasons discussed supra, a

       reasonable officer in Defendant Jones’ position would not know that he violated Plaintiffs’

       constitutional rights by not countermanding or firing Chief Thomas when he issued the alleged

       noninterference order or when he declared an equally-applied unlawful assembly as a result of the

       mutual combat and fighting amongst protestors and counter-protestors, and dispersed the entire

                                                           8


Case 3:19-cv-00044-NKM-JCH Document 45 Filed 10/25/19 Page 8 of 10 Pageid#: 479
       crowd. The Fourth Circuit has already concluded that Chief Thomas was entitled to qualified

       immunity because it “was not clearly established at the time of the rally that ordering officers not to

       intervene in private violence between protestors was an affirmative act within the state-created

       danger doctrine.” Turner, 930 F.3d at 646. If Chief Thomas is entitled to qualified immunity for

       his actions, then so to is Defendant Jones who is only alleged to have not intervened or

       countermanded those immune actions or order.

                                                     CONCLUSION

              For the foregoing reasons, the Complaint should be dismissed with prejudice and Defendant

       Jones award such other and further relief as this Court deems appropriate.




                                                     MAURICE JONES,

                                                     By Counsel

              /s/Rosalie P. Fessier
       By:    ___________________________________
              Rosalie Pemberton Fessier
              VSB # 39030
              Brittany E. Shipley
              VSB # 93767
              Attorneys for Defendant Jones
              TimberlakeSmith
              25 North Central Avenue
              P. O. Box 108
              Staunton, VA 24402-0108
              phone: 540/885-1517
              fax:    540/885-4537
              email: rfessier@timberlakesmith.com




                                                          9


Case 3:19-cv-00044-NKM-JCH Document 45 Filed 10/25/19 Page 9 of 10 Pageid#: 480
                                                CERTIFICATE OF SERVICE

              I hereby certify that on October 25, 2019 , I have electronically filed this document with the
       Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
       following:

                                     Elmer Woodard, Esquire
                                     5661 US Hwy 29
                                     Blairs, VA 24527

                                     James E. Kolenich, Esquire
                                     Kolenich Law Office
                                     9435 Waterstone Blvd, Suite 140
                                     Cincinnati, OH 45249
                                            Counsel for Plaintiffs

                                     Richard H. Milnor, Esquire
                                     Taylor Zunka Milnor & Carter LTD
                                     414 Park Street
                                     Chartlottesville, VA 22902
                                            Counsel for City of Charlottesville and Rchardson

                                     Erin Rose McNeill, Esquire
                                     Office of the Attorney General of Virginia
                                     202 North Ninth Street
                                     Richmond, VA 23219
                                            Counsel for Defendant Crannis-Curl



                                                          /s/ Rosalie P. Fessier
                                                   ________________________________________
                                                   Rosalie Pemberton Fessier
                                                   VSB # 39030
                                                   Brittany E. Shipley
                                                   VSB # 93767
                                                   Attorneys for Defendant Jones
                                                   TimberlakeSmith
                                                   25 North Central Avenue
                                                   P. O. Box 108
                                                   Staunton, VA 24402-0108
                                                   phone: 540/885-1517
                                                   fax:    540/885-4537
                                                   email: rfessier@timberlakesmith.com



                                                              10

       w:\lib\tsdocs\31377\0001\00219345.docx
Case 3:19-cv-00044-NKM-JCH Document 45 Filed 10/25/19 Page 10 of 10 Pageid#: 481
